DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 10, lines 3-11, of reply, filed 07/29/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 8, 9, 11, 12, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Iyer et al., U.S. Patent Application Publication No. 2016/0196561, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Root et al., U.S. Patent No. 9,819,633.
Applicant’s argument, see page 10 of reply, filed 07/29/2021, that “there is no mechanism for addressing a social media communication that is incorrectly classified as being the actionable category or in the noise category in Iyer et al.” have been fully considered, but are not found persuasive for the following reasons. Iyer, as paragraph 74, teaches that “a representative can manually edit, change, remove, or add a classification to a previously classified messaging thread” and, at paragraph 75, that by tagging messages under a specific classification, “the messaging thread classifier 212 can improve future classifications for messaging threads where the content is similar to content in a messaging thread where a representative has manually selected a classification.” A representative changing or removing a message classification is an indication the message classification was incorrect as there would be no .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 8, 9, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., U.S. Patent Application Publication No. 2016/0196561 (hereinafter Iyer) in view of Root et al., U.S. Patent No. 9,819,633 (herein Root).
Regarding claim 1, Iyer teaches computer-implemented method for implementing a smart ticketing application, comprising: 
determining, by a computing system, whether a social media communication is actionable for an entity or a brand via a machine learning algorithm [The message classification system classifies social media messages for an entity into categories (Paragraphs 27, 69) using machine learning. Paragraph 34]; 
classifying the social media communication, by the computing system, as being in an actionable category or a noise category [The message classification system classifies social media messages for an entity into categories, including categories that are relevant to a representative (i.e. an actionable category) and those that aren’t relevant to the representative (i.e. noise category). Paragraph 50-51 and 68-69]; 
when the social media communication is incorrectly classified as being in the actionable category or the noise category: 
receiving, by the computing system, an indication from a user associated with the entity or brand that the classification is incorrect [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification if it is considered incorrect. Paragraphs 74-75], 
when the social media communication was incorrectly classified as in the actionable category, changing the classification, by the computing system, to noise [After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an relevant category (i.e. actionable) to an irrelevant category (i.e. noise).], and 
when the social media communication was incorrectly classified as being in the noise category, changing the classification, by the computing system, to the actionable category [After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an irrelevant category (i.e. noise) to a relevant category (i.e. actionable)]
Although Iyer teaches the filtering, or classifying, of irrelevant messages (i.e. noise), Iyer doesn’t explicitly teach that social media communication are classified as being in either an actionable category or a noise category. In the same field of message classification, Root teaches classifying a social media communication as being in either an actionable category or in a noise category [Message categorizer receives a social media message, generates a relevancy score for the message, and classifies/categorizes the message as either in a first category (i.e. a relevant, or actionable, category) if the relevancy of the message satisfies a threshold or in a second category (i.e. an irrelevant, or noise, category) if the relevancy of the message is below the threshold. Root at column 14, lines 17-32; column 16, lines 20-27; column 18, lines 19-27]. Root teaches that categorizing social media communications in this manner enables the user to be presented with relevant messages “in an automated, and timely manner such that the user can use the message to increase sales, awareness, among others” [Root at column 23, lines 50-58]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s message classification system to further classify a social media communication as being in either an actionable category, from which Iyer’s system performs further categorization, or in a noise category, as taught by Root, in order to enable the timely and automated presentation of relevant messages to the user such that they may increase sales or increase awareness.  

Regarding claim 2, Iyer, as modified, teaches the computer-implemented method of claim 1, wherein actionable social media communications comprise technical support issues, inquiries about a product release date, grievances, incidents, and suggestions to improve service [Message categories include technical problems, questions and answers (inquiries about a product release date – see FIG. 3b), complaints, product issues, and feedback. Iyer at paragraphs 50 and 69].

Regarding claims 4 and 12, taking claim 4 as exemplary, Iyer, as modified, teaches the computer-implemented method of claim 1, further comprising: updating a local model for the entity or brand, by the computing system, based on the correct classification [A machine learning algorithm/model learns (i.e. is updated) based on a representative’s reclassifying of the message. Iyer at paragraph 34. The machine learning model, implemented by the message classification system 110, is local to the representative. Iyer at paragraphs 47 and 50; FIG. 1].

Regarding claim 8, Iyer, as modified, teaches the computer-implemented method of claim 1, further comprising: displaying social media communications that are classified in the actionable category and in the noise category to the user [The social media message are classified and displayed to a representative (i.e. user). Paragraph 139; FIG. 3b].

Regarding claim 9, Iyer, as modified, teaches the computer-implemented method of claim 8, further comprising: providing an interface that allows the user to indicate that social media communications classified in the actionable category are noise, and to indicate that social media communications classified in the noise category are actionable [The messaging thread classifier prompts the representatives to select form a suggesting category and provides the ability to modify/change the classification. Paragraph 105. Therefore, an interface is provided to the representative (user)].

Regarding claim 11, Iyer teaches a computer-implemented method for providing a smart ticketing application, comprising: 
determining, by a computing system, whether a social media communication is actionable for an entity or a brand via a machine learning algorithm [The message classification system classifies social media messages for an entity into categories (Paragraphs 27, 69) using machine learning. Paragraph 34]; 
classifying the social media communication, by the computing system, as being in the actionable category or the noise category [The message classification system classifies social media messages for an entity into categories, including categories that are relevant to a representative (i.e. actionable) and those that aren’t relevant to the representative (i.e. noise). Paragraph 50-51 and 68-69]; and 
when the social media communication is incorrectly classified as being in the actionable category or the noise category : 
receiving, by the computing system, an indication from a user associated with the entity or brand that the classification is incorrect [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification Paragraphs 74-75], 
when the social media communication was incorrectly classified as being in the actionable category, changing the classification, by the computing system, to the noise category [After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an relevant category (i.e. actionable) to an irrelevant category (i.e. noise)], and 
when the social media communication was incorrectly classified as being in the noise category, changing the classification, by the computing system, to the actionable category [After the message/thread is classified/categorized, a representative manually edits, changes, or removes the tag/classification (Paragraphs 74-75; see also paragraph 34), which includes changing classification from an irrelevant category (i.e. noise) to a relevant category (i.e. actionable)], wherein 
the smart ticketing action is configured to: 
display social media communications that are classified as being in the actionable category and the noise category to a user [The social media message are classified and displayed to a representative (i.e. user). Paragraph 139; FIG. 3b], and 
provide an interface that allows the user to indicate that social media communications classified as actionable are noise, and to indicate that social media communications classified as noise are actionable [The messaging thread classifier prompts the representatives to select form a suggested categories and provides the ability to modify/change the classification. Paragraph 105. Therefore, an interface is provided to the representative (user)].
Although Iyer teaches the filtering, or classifying, of irrelevant messages (i.e. noise), Iyer doesn’t explicitly teach that social media communication are classified as being in either an actionable category or a noise category. In the same field of message classification, Root teaches classifying a social media communication as being in either an actionable category or in a noise category [Message categorizer receives a social media message, generates a relevancy score for the message, and classifies/categorizes the message as either in a first category (i.e. a relevant, or actionable, category) if the relevancy of the message satisfies a threshold or in a second category (i.e. an irrelevant, or noise, category) if the relevancy of the message is below the threshold. Root at column 14, lines 17-32; column 16, lines 20-27; column 18, lines 19-27]. Root teaches that categorizing social media communications in this manner enables the user to be presented with relevant messages “in an automated, and timely manner such that the user can use the message to increase sales, awareness, among others” [Root at column 23, lines 50-58]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s message classification system to further classify a social media communication as being in either an actionable category, from which Iyer’s system performs further categorization, or in a noise category, as taught by Root, in order to enable the timely and automated presentation of relevant messages to the user such that they may increase sales or increase awareness.  

Regarding claim 17, Iyer teaches a computer-implemented method for providing a smart ticketing application, comprising: 
determining, by a computing system, whether a social media communication is actionable for an entity or a brand via a machine learning algorithm [The message classification system classifies social media messages for an entity into categories (Paragraphs 27, 69) using machine learning. Paragraph 34]; 
classifying the social media communication, by the computing system, as being in an actionable category or in a noise category [The message classification system classifies social media messages for an entity into categories (Paragraph 50 and 69]; 
generating, by the computing system, a ticket in a smart ticketing application that indicates that the social media communication is classified as being in the actionable category or the noise category [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification Paragraphs 74-75]; 
receiving, by the computing system, an indication from the smart ticketing application that the social media communication is incorrectly classified as being in the actionable category or the noise [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification Paragraphs 74-75]; 
changing the classification, by the computing system, to a correct classification [After the message/thread is classified/categorized, a representative (i.e. user associated with the entity) manually changes the tag/classification. Paragraphs 74-75]; and 
updating a local model for the entity or brand, by the computing system, based on the correct classification [A machine learning algorithm/model learns (i.e. is updated) based on a representative’s reclassifying of the message. Paragraph 34. The machine learning model, implemented by the message classification system 110, is local to the representative. Paragraphs 47, 50, 165, and 168; FIGS. 1 and 9].
Although Iyer teaches the filtering, or classifying, of irrelevant messages (i.e. noise), Iyer doesn’t explicitly teach that social media communication are classified as being in either an actionable category or a noise category. In the same field of message classification, Root teaches classifying a social media communication as being in either an actionable category or in a noise category [Message categorizer receives a social media message, generates a relevancy score for the message, and classifies/categorizes the message as either in a first category (i.e. a relevant, or actionable, category) if the relevancy of the message satisfies a threshold or in a second category (i.e. an irrelevant, or noise, category) if the relevancy of the message is below the threshold. Root at column 14, lines 17-32; column 16, lines 20-27; column 18, lines 19-27]. Root teaches that categorizing social media communications in this manner enables the user to be presented with relevant messages “in an automated, and timely manner such that the user can use the message to increase sales, awareness, among others” [Root at column 23, lines 50-58]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s message classification system to further classify a social media communication as being in either an actionable category, from which Iyer’s system performs further categorization, or in a noise category, as taught by Root, in order to enable the timely and automated presentation of relevant messages to the user such that they may increase sales or increase awareness.  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Root and, further, in view of Dhanaraj and Karthikeyani, “A Study on E-mail Image Spam Filtering Techniques” (hereinafter Dhanaraj).

Regarding claim 3, Iyer, as modified, teaches the computer-implemented method of claim 1, wherein non-actionable ("noise") social media communications comprise suggestions to other users [The classifications include feedback (i.e. suggestions to other users), which are non-actionable for representatives handling other classifications. See paragraph 69]. Iyer and Root don’t teach that the non-actionable ("noise") social media communications comprises promotions, coupons, offers, marketing campaigns, affiliate marketing, and statements that a user is attending an event. In the same field of classifying messages, Dhanaraj teaches undesirable or spam (i.e. non-actionable) communications comprise promotions, coupons, offers, marketing campaigns, affiliate marketing, and statements that a user is attending an event [Spam messages include promotions, discounts (i.e. coupons), advertisements (i.e. marketing), and political spam (statement that user is attending an event). Dhanaraj at Section II(B)]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s classification so that the classification categories included a category or categories for communications comprising promotions, coupons, offers, marketing campaigns, affiliate marketing, and statements that a user is attending an event as taught by Dhanaraj because it would save representatives time by classifying separately irrelevant messages.


Claims 5-6, 10, 13-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Root and, further, in view of Weinberger et al., U.S. Patent No. 8,108,323 (hereinafter Weinberger).

Regarding claims 5, 13, and 18, taking claim 5 as exemplary, Iyer, as modified, teaches the computer-implemented method of claim 4. Iyer, as modified, doesn’t teach that the updating of the local model comprises updating local model weights, updating a local model threshold, or both. In the same [A local classifier classifies messages. Weinberger at column 11, 8-12; column 13, lines 39-43. The local classifier is modified/updated by updating local model weights. Weinberger at column 3, lines 50-54; column 13, lines 52-58; column 15, lines 55-58]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s local model updating to comprise updating local model weights, updating a local model threshold, or both, as taught by Weinberger because doing so would make enable the local classifier learn from the user feedback [Weinberger at column 3, lines 31-65], thereby increasing classification accuracy.

Regarding claims 6, 14, and 19, taking claim 6 as exemplary, Iyer, as modified, teaches the computer-implemented method of claim 5, further comprising: updating the local model weights, updating the local model threshold, or both, by the computing system, a predetermined number of times or until the predicted classification is correct [The local classifier, including weights, is repeatedly updated based on user feedback correcting the classification prediction. Weinberger at column 13, lines 52-58; column 14, lines 55-64; column 15, lines 16-58. Therefore, the local classifier, include its weights, is updated unit the predicted classification is correct.].

Regarding claims 10, 16, and 20, taking claim 10 as exemplary, Iyer, as modified, teaches the computer-implemented method of claim 1. Iyer, as modified, doesn’t teach performing updates to the local model asynchronously, by the computing system, wherein equations of the local model are implemented directly in local model code rather than in a package, thereby reducing an amount of memory required for the local model. In the same field of classifying messages, Weinberger teaches performing updates to the local model synchronously, by the computing system, wherein equations of the local model are implemented directly in local model code rather than in a package, thereby reducing an amount of memory required for the local model [A local classifier is part of a distributed filter and therefore updates to the local model are asynchronous to the other models in the distributed filter. See Weinberger at column 13, lines 5-28; FIG. 4. Al comoponents in the system are implemented in software (i.e. code) and, therefore, the local cmode is implemented in software (i.e. code). Weinberger column 2, lines 23-26]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Iyer’s classification to include performing updates to the local model asynchronously, by the computing system, wherein equations of the local model are implemented directly in local model code rather than in a package, thereby reducing an amount of memory required for the local model as taught by Weinberger because distributed classification improves classification by taking community perspectives into account [Weinberger at column 4, lines 13-25] and implementing the components, including the model, in software would, by definition, reduce the hardware costs.


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Root and, further, in view of Weinberger and, further, in view of Rexha et al., “Polarity Classification for Target Phrases in Tweets: A Word2Vec Approach” (hereinafter Rexha).

Regarding claims 7 and 15, taking claim 7 as exemplary, Iyer, as modified, teaches the computer-implemented method of claim 5, further comprising: calculating, by the computing system, local and global prediction scores by multiplying a text representation with the local model weights and global model weights [Local and global predictions are calculated by applying local model weights and global model weights to messages (i.e. multiplying a text representation with respective model weights). Weinberger at column 13, lines 5-58; FIG. 4]. Iyer and Weinberger don’t teach: calculating a text representation, by the computing system, by adding vectors for each word in the social media communication to obtain a sum vector and dividing the sum vector by a total number of the words in the social media communication; wherein the calculated predictions are using the calculated text representation. In the same field of message classification, Rexha teaches classifying social media messages by: calculating a text representation, by the computing system, by adding vectors for each word in the social media communication to obtain a sum vector and dividing the sum vector by a total number of the words in the social media communication [Text representation for Twitter messages are calcualated by using word vectors to obtain an average vector (i.e. obtaining sum vector and dividing by the number of words). Rexha at sections 3.2 and 3.3; Fig. 1]; wherein the calculated prediction is using the calculated text representation [Classification models are used to predict a class for the tweets based on the representation. Rexha at section 4.]. Rexha teaches that processing communications in this manner is particularly useful in for social media communications where classification poses a challenge due to the informalities and shortness of the communications [See Rexha at section 1 and 5]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the classification of Iyer and Weinberger to comprise: calculating a text representation, by the computing system, by adding vectors for each word in the social media communication to obtain a sum vector and dividing the sum vector by a total number of the words in the social media communication and use the calculated text representations in the predictions (i.e. Iyer and Weinberger’s local and global predictions) as taught by Rexha because it would improve message classification [See Rexha at section 1 and 5].

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramanian et al., U.S. Patent No. 9,727,925, teaches a system for classifying social media messages including filtering irrelevant messages from the actionable messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123